Citation Nr: 1118343	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO. 10-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to payment for unauthorized medical expenses for inpatient treatment in a private facility from November 7, 2007, to November 15, 2007.


REPRESENTATION

Appellant represented by:	Stephenson, Acquisto, and Colman


WITNESS AT HEARING ON APPEAL

Attorney Monica Szokpek



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to October 1965. The appellant is a hospital at which the Veteran received treatment from October 6, 2007, to November 15, 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision and November 2009 decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Sepulveda, California. It was determined that the Veteran became stable on October 11, 2007, and that VA would not cover services beyond that date. The Appellant (Hospital) disagreed with the denial of payment for services rendered from November 7, 2007, to November 15, 2007.

In January 2011, the Appellant's attorney testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing). A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that, while the Veteran was stable for transfer to a less acute level of care or to a VA facility, no bed was available at a VA facility, and the Veteran was not stable for discharge.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services provided by Appellant Hospital from November 7, 2007, to November 15, 2007, pursuant to the Veterans Millennium Health Care and Benefits Act, Pub.L. 106-177, have been met. 38 U.S.C.A. §§ 1725, 1728, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 17.1000-1008 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). There is no record of a VCAA notice in the medical expense file. Nonetheless, because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable to such claims. See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004). Notwithstanding the fact that the VCAA is not controlling in these matters, the Board notes that the appeal is being granted herein and therefore any application of the VCAA is rendered moot.


The Board has reviewed all the evidence in the file for this claim. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on its behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veterans Millennium Health Care and Benefits Act ("Millenium Bill" or "Millenium Act") was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000. See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556. The Millennium Bill provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008. To be eligible for payment or reimbursement for emergency services for non- service connected conditions in non-VA facilities, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

On October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President. This bill makes various changes to Veterans' mental health care and also addresses other health care related matters. Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" Veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied. See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008). Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility. The Board will consider and apply the amended version of 38 U.S.C.A. §§ 1725 and 1728, which are more favorable to the claimant because they liberalize the law by mandating reimbursement and expanding the definition of emergency treatment.


The Veteran has no service-connected disability and was not participating in a rehabilitation program under 38 U.S.C.A., Chapter 31, at the time of admission. As a result, he is not eligible for reimbursement under 38 U.S.C.A. § 1728. Thus, if he is to prevail he must do so under the Millennium Act.

At the outset, the Board notes that the Veteran was homeless at the time of this incident. On October 6, 2007, the Veteran was in a car accident. He hit his chest and was transported by ambulance to the Appellant Hills Hospital, where he was intubated because of respiratory failure. He also had arterial fibrillation. He was admitted to the intensive care unit. 

An October 9, 2007, treatment record states that the Veteran was extubated. It also includes the VA phone and VA number.

According to an October 10, 2007, social work notation, the Veteran reported that he planned to move to Taft, California, and with all of his belongings in his car, he was involved in the motor vehicle accident. The Veteran had not had the car removed from impound and he reported that he was planned to rent a car.  He had refused to provide details about the car rental. The notes also show that on October 10, 2007, VA had been contacted.

On October 11, 2007, the date VA has determined the Veteran was stable, a hospital notation shows that the Veteran had impaired insight into his condition and was advised not to get out of bed except for supervised medical visits. The bed rails were put up to keep him in bed. On October 12, 2007, the Veteran's balance was better but his insight was still impaired. On October 13, 2007, a notation stated "no restraints today," and the Veteran appeared less confused.

On October 12, 2007, the Veteran had been extubated and moved to a medical floor, but he was determined to have "slow processing" and be diffusely weak. He was also diagnosed with encephalopathy and multiple metabolic and laboratory abnormalities.

On October 16, 2007, a social worker at the Appellant Hospital called VA and spoke to someone named Amy. She stated that the Veteran had no skilled nursing facility benefits and that VA was unable to place the Veteran. The social worker stated that the Veteran could not pay privately and was homeless, but had no Medicare or other insurance. She was checking to see if VA would let the Veteran go to acute rehabilitation and had sent VA a fax. An October 17, 2007, notation in the Veteran's records states "No beds in acute rehab, VA, 2-3 week wait. The Veteran was noted to be "confused, diffusely weak, if ataxia persists remains fall risk." 

On October 31, 2007, a social worker notation explains that the Veteran refused to allow anybody to go into his car and obtain his identification cards. He was advised that he needed to be transferred to either a county hospital or the shelter. He said he would find somebody to take him to his car to get his belongings. He also reported that he had been tricked into giving his house to the Mormon church, and that he had a house in Taft, California, under the name of his attorney. 

On November 7, 2007, transitional care orders were prepared. The signing provider certified that the Veteran needed to be transferred to a skilled nursing facility and cared for on an in-patient basis because of his need for skilled nursing care on a continuous basis. On November 8, 2007, a social worker noted that the Veteran did not qualify for VA admission at that time. The social worker noted that the Veteran had no known family to assist in his care. On November 12, 2007, the Veteran was advised to speak to someone about Medi-Cal.

On November 15, 2007, a social worker finally located the Veteran's friend and attorney. This gentleman did not know the address or even the street name of the supposed house in Taft, California. He agreed to pick up the Veteran that evening. The Veteran was discharged that night with orders to follow up at a VA hospital. His physical therapy discharge summary indicated that his functional status on most activities had improved to "independent," "good," and "normal."

With regard to conditions (a) and (b), it does not appear that their satisfaction is in dispute. The Veteran was in a serious motor vehicle accident, and his condition was such that he required transport to the hospital by ambulance, intubation, and treatment in an intensive care unit. As for condition (c), the records indicate that, following the intensive care unit, no VA or other Federal facility/provider was available for two to three weeks. Records from Appellant Hospital show that the appellant contacted the VAMC on October 16, 2007, and October 17, 2007.

It seems that condition (d) is in dispute. However, while the claim for payment or reimbursement may be for medical care beyond the initial emergency evaluation and treatment, and while the Veteran was determined by Appellant Hills Hospital to be stable for transfer to a less acute unit or level of care, the Board finds that he was not stable for discharge. The Veteran was homeless and had nowhere to go and noone to care for him. He did not have a car. He was still considered "diffusely weak" and the Appellant Hospital provider determined that the Veteran needed "skilled nursing care" on an inpatient basis. It is reasonable to conclude that had the Veteran been discharged at this time, he would likely have been in a serious and life-threatening crisis. As such, this was a continued medical emergency of such a nature that the Veteran could not have been safely discharged, despite the fact that twice a VA physician had looked at the record and deemed the Veteran stable to be transferred to a VA facility as of October 12.  As noted above, transfer to a VA or other Federal facility was not an option at a time when the Veteran was in need.  The amended law provides for a two-part test:  (I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

It is unreasonable to interpret the law in cases like this in a way that forces private providers to put ill and homeless Veterans "on the street" and unsupported because there is no room for them at a VA or other federal Facility.  In this case, it is clear that the Veteran would not be safe outside a medical facility, and that VA was unable to accept his transfer.  By interpreting the amended law and the facts in this case in a manner most favorable to the Veteran, the Board finds that the provisions of part (d) have been met.  See amended 38 U.S.C.A. §1725.  

Conditions (e) and (f) do not appear to be in dispute. It also appears that condition (g) and (h) are met, as there is discussion in the medical records of the Veteran's lack of Medi-Cal and lack of health insurance coverage. Again, condition (i) is met, as service-connection has not been established for any of the Veteran's disabilities.  

The Board finds it significant that the June 2008 and November 2009 denials as well as the February 2010 statement of the case provide no reasons or bases for their conclusions that the legal conditions were not met, beyond stating that the Veteran was "stable." The Board concludes that it is not necessary to remand this claim for better reasons or rationale by the VAMC as to how they reached their determinations. As detailed above, the Board has found the evidence provided by Appellant Hospital sufficient on which to base a determination. Therefore, all of the conditions under 38 U.S.C.A. § 1725 have been met and the claim is granted.



ORDER

Entitlement to payment for unauthorized medical expenses for inpatient treatment in a private facility from November 7, 2007, to November 15, 2007.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


